EXHIBIT 10.1

AMENDMENT
TO THE
AMERIGROUP CORPORATION SEVERANCE PLAN

WHEREAS, AMERIGROUP Corporation, a Delaware corporation (the “Company”),
maintains the AMERIGROUP Corporation Severance Plan (as amended, the “Plan”) for
the benefit of its employees and the employees of its participating
subsidiaries;

WHEREAS, the Company is authorized, pursuant to Article IV of the Plan, to amend
the Plan; and

WHEREAS, it is deemed desirable to amend the Plan to reflect COBRA premium
subsidy provisions of recent federal legislation.

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of May 1,
2009:

1. Plan subsection 3.02(c) is amended to read as follows:

(c) COBRA.

(i) Subject to Plan subsection 3.02(c)(ii) below, a Participant who properly
elects continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”) shall be entitled to a partial
subsidy equal to the subsidy provided to active Employees under the Company’s
group health plan for the number of weeks used in Exhibit I to calculate his or
her severance pay benefit (the ”severance benefit period”) or for the period he
or she elects COBRA coverage, whichever is less. The COBRA subsidy is the same
subsidy the Company provides directly to the group health plan vendor on behalf
of an active Employee.

(ii) This Plan subsection 3.02(c)(ii) shall apply to any Participant whose
Separation Date is on or after May 1, 2009 and on or before December 31, 2009
(or such later date as may be provided for by amendment of Section 3001(a)(3)(A)
of the American Recovery and Reinvestment Act of 2009, P.L. 111-5 (“ARRA”)).

(A) The Company subsidy otherwise provided by Plan subsection 3.02(c)(i) above
shall not be payable for any such Participant. It is intended that, if and so
long as any such Participant (x) is an assistance eligible individual within the
meaning of Section 3001(a)(3) of ARRA (an “AEI”), (y) is not ineligible for
premium assistance due to the limitations of Section 3001(a)(2)(A)(i) of ARRA
and (z) has not elected to waive the right to premium assistance as provided in
Section 3001(b)(3) of ARRA, the Participant shall have the benefit of premium
assistance to the extent provided for by Section 3001(a)(1) of ARRA.

(B) To the extent authorized by the Administrator in accordance with the
following provisions, a Participant who properly elects continuation coverage
under COBRA (“COBRA continuation coverage”) and who is not entitled to premium
assistance under ARRA may be entitled to an additional severance pay benefit
(“COBRA severance benefit”). A Participant’s entitlement to such COBRA severance
benefit shall be subject to the Administrator’s determining that as of the date
of determination, the Participant is not an AEI, or that the Participant, and
the Participant’s spouse and dependents who have elected COBRA continuation
coverage, if any, are AEI’s who are not entitled to premium assistance under
Section 3001(a)(1) of ARRA due to the limitations of Section 3001(a)(2)(A)(i) of
ARRA, or who have made a permanent election to waive the right to premium
assistance pursuant to Section 3001(b)(3) of ARRA. Any such COBRA severance
benefit shall be an amount equal to the product of a dollar amount that is
determined by the Administrator based on the Participant’s type and level of
COBRA continuation coverage, times the number of weeks in the severance benefit
period. Any such COBRA severance benefit shall be paid in a single sum (less all
applicable federal, state and local income or employment taxes), shall be
subject to such terms and conditions as the Administrator determines, and shall
be paid within thirty (30) days after the later of the expiration of the
Participant’s sixty (60) day COBRA continuation coverage election period, or the
receipt by the COBRA vendor of the first COBRA premium payment. After payment of
a COBRA severance benefit to a Participant, if the Administrator determines that
the Participant or a spouse or dependent of the Participant is an AEI who is
entitled to premium assistance pursuant to Section 3001(a)(1) of ARRA with
respect to health, dental or vision benefits of the Company at any time during
the period that begins on the Participant’s Separation Date and extends for a
number of weeks equal to the severance benefit period, the Company shall be
entitled to recover, and upon notice from the Company, the Participant shall
immediately repay to the Company, the COBRA severance benefit previously paid to
the Participant (including all taxes that were withheld). In connection with the
Administrator’s determinations under this subsection 3.02(c)(ii)(B) and as a
condition to any Participant’s receiving a COBRA severance benefit, the
Administrator may require a Participant to provide information and
representations relating to the Participant’s eligibility for premium assistance
under ARRA.

2. In all other respects, the Plan, as effective as of July 30, 2008, is
ratified and affirmed.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
1st day of May, 2009.

AMERIGROUP CORPORATION

By:
Stanley F. Baldwin, Executive Vice President,
Secretary and General Counsel


